EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Donald M. Hill Jr., Rg. 40,646, on June 3, 2022.

The application has been amended as follows: 
1. (Currently Amended) A cold-working process comprising the steps of: 
providing a centrifugal compressor wheel fabricated of a ductile metal having a tensile yield strength, the compressor wheel comprising a hub and a plurality of blades joined to the hub and extending radially outwardly from the hub, each blade having a blade root fillet where the blade joins with the hub, said blade root fillets each having a leading edge, the compressor wheel having a first face and an opposite second face, the hub of the compressor wheel defining a bore that extends centrally through the hub along a downstream axial direction, the bore having an axial length;
selecting a fractional portion of the axial length of the bore defined between a starting point and an ending point of said fractional portion, wherein the starting point is spaced axially downstream from the leading edges of the blade root fillets and the ending point is spaced axially downstream from the starting point, and providing the bore to have a counterbore located upstream of the starting point of the fractional portion of the bore, the counterbore having a diameter exceeding an initial diameter of the fractional portion of the bore; 
disposing a mechanical tool in the counterbore, the tool having a diameter that exceeds the initial diameter of the fractional portion of the bore; and 
cold working the metal at an inner surface of the bore beyond the tensile yield strength in a hoop-wise direction about the bore, along only said fractional portion of the bore, by drawing the tool along the downstream axial direction through the fractional portion of the bore, the bore not being cold worked outside said fractional portion, so as to induce compressive residual hoop stresses in the metal adjacent the inner surface along said fractional portion.

16. (Currently Amended) An article produced by a process comprising the steps of: 
providing a centrifugal compressor wheel fabricated of a ductile metal having a tensile yield strength, the compressor wheel comprising a hub and a plurality of blades joined to the hub and extending radially outwardly from the hub, each blade having a blade root fillet where the blade joins with the hub, said blade root fillets each having a leading edge, the compressor wheel having a first face and an opposite second face, the hub of the compressor wheel defining a bore that extends centrally through the hub along a downstream axial direction, the bore having an axial length; 
selecting a fractional portion of the axial length of the bore defined between a starting point and an ending point of said fractional portion, wherein the starting point is spaced axially downstream from the leading edges of the blade root fillets and the ending point is spaced axially downstream from the starting point, and providing the bore to have a counterbore located upstream of the starting point of the fractional portion of the bore, the counterbore having a diameter exceeding an initial diameter of the fractional portion of the bore; 
disposing a mechanical tool in the counterbore, the tool having a diameter that exceeds the initial diameter of the fractional portion of the bore; and 
cold working the metal at an inner surface of the bore beyond the tensile yield strength in a hoop-wise direction about the bore, along only said fractional portion of the bore, by drawing the tool along the downstream axial direction through the fractional portion of the bore, the bore not being cold worked outside said fractional portion, so as to induce compressive residual hoop stresses in the metal adjacent the inner surface along said fractional portion.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner concurs with the arguments raised on Page 3 of the Arguments submitted on May 23, 2022 as directed to the suitability of the T1 reference be combined with the R1, R2 and H2 references.  In light of this the Examiner finds the feature of now presented claims 1 and 16 as allowable for the combination of features as claimed, in particular the features of previous claim 6 and its intervening elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA R BEEBE whose telephone number is (571)272-9968. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA R BEEBE/               Examiner, Art Unit 3745                                                                                                                                                                                         
/BRIAN P WOLCOTT/               Primary Examiner, Art Unit 3745